PER CURIAM.
The applications for writ of error in this case were granted in connection with a companion case, B & B Auto Supply, Sand Pit, & Trucking Co. v. Central Freight Lines, Inc., 603 S.W.2d 814 (Tex.1980), handed down this same day. We granted the writs in these two cases to consider whether in light of the policies behind the enactment of Tex.Rev.Civ.Stat.Ann. art. 2212a (Vernon), a common law right of indemnity exists between joint tortfeasors in negligence cases. The Houston [14th Dist.] Court of Civil Appeals in the present case held that New Terminal was not required to indemnify its co-tortfeasors, Galena Park Trucking Co., Leon Stevens, and Myrko Balaban. New Terminal Warehouse Corp. v. Wilson, Tex.Civ.App., 589 S.W.2d 465. In B & B Auto Supply, supra, we held that the common law right of indemnity is *856no longer available between joint tort-feasors in a negligence case. Therefore, the order of this court of April 30, 1980, granting the applications for writ of error is withdrawn as having been improvidently granted, and both applications in this case are refused, no reversible error.